[Cite as Ithaca Distrib., Inc. v. High Std. Mfg. Co., 2015-Ohio-223.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                               WYANDOT COUNTY




ITHACA DISTRIBUTION, INC.,

        PLAINTIFF-APPELLEE,                                       CASE NO. 16-14-05

        v.

HIGH STANDARD
MANUFACTURING COMPANY,                                            OPINION

        DEFENDANT-APPELLANT.




                 Appeal from Wyandot County Common Pleas Court
                            Trial Court No. 14-CV-0040

                        Judgment Reversed and Cause Remanded

                            Date of Decision: January 26, 2015




APPEARANCES:

        Rocky Ratliff for Appellant

        Mark J. Ellis for Appellee
Case No. 16-14-05


WILLAMOWSKI, J.

       {¶1} Defendant-appellant High Standard Manufacturing Co. (“HSM”)

brings this appeal from the judgment of the Court of Common Pleas of Wyandot

County denying its motion for relief from judgment. For the reasons set forth

below, the judgment is reversed.

       {¶2} On May 5, 2014, Plaintiff-appellee Ithaca Distribution, Inc. (“Ithaca”)

filed a complaint alleging that HSM owed Ithaca money for products delivered to

HSM. Doc. 1. Service of the complaint was successful on May 12, 2014. Doc. 3.

The on-line docket for the trial court listed the successful service as follows:

       5/19/14 CM   Success    on                   HIGH         STANDARD
       MANUFACTURING CO 051214.

Doc. 6, Exhibit A. On June 10, 2014, Ithaca filed a motion for default judgment.

Doc. 4. The trial court granted the motion on June 11, 2014. Doc. 5.

       {¶3} HSM filed a motion for relief from the default judgment pursuant to

Civil Rule 60(B) on Monday, June 16, 2014. Doc. 6. The attached affidavit

indicated that the paralegal who had reviewed the docket had mistakenly believed

that the answer was due on June 16, 2014 after reviewing the on-line docket of the

court. Id. at Ex. B. The paralegal had thought the numbers 051214 were a

tracking number, and that the date of service was May 19, 2014.              Id.   The

attorney’s affidavit indicated that after reviewing the on-line docket, he also

believed the date of service was May 19, 2014. Id. at Ex. D. On Friday, June 13,

                                         -2-
Case No. 16-14-05


2014, HSM’s counsel contacted Ithaca’s counsel requesting an extension for the

answer date and learned that Ithaca had already been granted a default judgment.

Id. Counsel stated in his affidavit that when he viewed the docket in large font,

the numbers 051214 did not appear, but were visible when he reduced the font

size. Id. Counsel indicated in his affidavit that he relied on the date of May 19,

2014 as the service date and was mistaken in doing so. Id. Along with the motion

for relief from judgment, HSM filed a motion for leave to file the answer and a

copy of the answer listing multiple defenses to the complaint. Doc. 7. Ithaca filed

a response to HSM’s motion for relief from judgment on June 20, 2014. Doc. 8.

On July 1, 2014, the trial court overruled the motion for relief from judgment.

Doc. 10. HSM then filed its notice of appeal on July 3, 2014. Doc. 11. On

appeal, HSM raises the following assignment of error.

      The trial court failed to grant Appellant’s Motion to Set Aside
      Default Judgment or in the alternative to set said motion for a
      hearing on the matter.

      {¶4} The sole assignment of error claims that the trial court erred in

denying HSM’s motion for relief from judgment.

      On motion and upon such terms as are just, the court may
      relieve a party or his legal representative from a final judgment,
      order or proceeding for the following reasons: (1) mistake,
      inadvertence, surprise or excusable neglect; * * *. The motion
      shall be made within a reasonable time, and for reasons (1), (2)
      and (3) not more than one year after the judgment, order, or
      proceeding was entered or taken.


                                        -3-
Case No. 16-14-05


Civ.R. 60(B). In order for a party to be entitled to relief from judgment they must

show 1) that the moving party has a meritorious defense; 2) that the moving party

is entitled to relief from judgment under one of the grounds set forth in Civil Rule

60(B); and 3) that the motion was timely filed. GTE Automatic Electric v. ARC

Industries, 47 Ohio St.2d 146, 351 N.E.2d 113 (1976). Civil Rule 60(B) is a

remedial rule and is to be liberally construed “so that the ends of justice may be

served.” Kay v. Marc Glassman, Inc., 76 Ohio St.3d 18, 20, 665 N.E.2d 1102

(1996).

      “If the movant files a motion for relief from judgment and it
      contains allegations of operative facts which would warrant
      relief under Civil Rule 60(B), the trial court should grant a
      hearing to take evidence and verify these facts before it rules on
      the motion.”

Coulson v. Coulson, 5 Ohio St.3d 12, 16, 448 N.E.2d 809 (1983) (quoting Adomeit

v. Baltimore, 39 Ohio App.2d 97, 105, 316 N.E.2d 469 (1974)). The failure to

grant a hearing on the motion when it contains allegations of operative facts that

would warrant relief is an abuse of discretion. Kay¸supra at 19.

      {¶5} In this case, HSM claims that it failed to file a timely answer due to

mistake, inadvertence or excusable neglect as set forth in Civ.R. 60(B)(1). There

is no dispute that the motion was timely filed as it was filed a mere six days after

the motion for default judgment was filed and five days after the motion for

default judgment was granted.      Additionally, the affidavit alleges that HSM


                                        -4-
Case No. 16-14-05


learned of the default judgment on June 13, 2014, so filed its motion and an

accompanying motion to file the answer along with the answer a mere three days

later.1 There was also no dispute by the parties that the answer that was filed with

the motion to file the answer alleged potentially meritorious defenses. “Under

Civ.R. 60(B), a movant’s burden is only to allege a meritorious defense, not to

prove that he will prevail on that defense.” Rose Chevrolet, Inc. v. Adams, 36

Ohio St.3d 17, 20, 520 N.E.2d 564 (1988). The trial court however did not

address the issue of meritorious defenses and we will not do so either. This leaves

only the question as to whether HSM would be entitled to relief for mistake,

inadvertence or excusable neglect.

        {¶6} In Kay, supra, the Ohio Supreme Court addressed whether a defendant

should have been granted relief from a default judgment due to excusable neglect

for failing to file the answer timely. The complaint was served on the defendant

on November 15, 1993. The defendant in Kay had prepared the answer in a timely

manner, but instead of filing it, the answer was placed in the file and not sent to

the plaintiff or the trial court. On January 11, 1994, plaintiff moved for default

judgment which was granted on February 7, 1994, after a hearing on damages. On

February 16, 1994, the defendant moved for relief from the default judgment

pursuant to Civil Rule 60(B)(1). Along with the motion, the defendant attached


1
 This court notes that if HSM had been correct in its erroneous belief that service was perfected on May
19, the answer would have been timely filed.

                                                  -5-
Case No. 16-14-05


affidavits explaining what had happened. The trial court denied the defendant’s

motion without a hearing. The appellate court affirmed this judgment finding it

was not excusable neglect.       However, on appeal to the Supreme Court, the

judgment was reversed. As discussed above, the Supreme Court held that it was

an abuse of discretion for failing to hold a hearing on the motion prior to ruling on

it. Additionally, the Supreme Court held that excusable neglect is “an elusive

concept which has been difficult to define and apply.” Id. at 20. The Court went

on to say that inaction of an attorney is not excusable neglect if it can be labeled as

“a complete disregard for the judicial system.” Id. citing GTE, supra. A movant

is required to support its motion with more than mere allegations, but need not

provide evidentiary materials. Id. The Supreme Court held that the defendant in

Kay met the standard for providing support when it attached affidavits and also

filed an answer. Id. According to the Supreme Court, this was sufficient to meet

the requirements and held that the trial court erred by not granting the motion for

relief from judgment. Id.

       {¶7} The determination as to whether counsel’s failure to file an answer is

the result of mistake, inadvertence, or excusable neglect is to be construed

liberally. Kay, supra. “[D]oubt, if any, should be resolved in favor of the motion

to set aside the judgment so that cases may be decided on their merits.” GTE,

supra at 151. The prevailing theory of jurisprudence in Ohio is that cases should


                                         -6-
Case No. 16-14-05


be decided on their merits when possible and not on mere technicalities. DeHart

v. Aetna Life Ins. Co., 69 Ohio St.2d 189, 431 N.E.2d 644 (1982); Rice v. Gen.

Dynamics Land Sys., 86 Ohio App.3d 841, 621 N.E.2d 1304 (3d Dist. 1993);

Previte v. Piunno, 187 Ohio App.3d 761, 2010-Ohio-1747, 933 N.E.2d 1127 (8th

Dist.); and McCollum v. Bolgrin, 5th Dist. Stark No. 2013CA00136, 2014-Ohio-

1167. A review of the law in this case shows that the civil rules anticipate that

attorneys and parties will make mistakes and inadvertently fail to do something

that should be done, such as timely file an answer. That is why the language of

Civil Rule 60(B) includes “mistake, inadvertence, and excusable neglect” as a

basis for granting relief from judgment. Contrary to the determination of the trial

court, the terms “mistake” and “excusable neglect” are not strictly defined. The

Supreme Court has held that they are elusive concepts that can only be viewed

based upon all of the individual facts and circumstances before the court.

           {¶8} A review of the facts in this case shows that the on-line docket

indicates a docket entry regarding the filing date of “5/19/14”, and then, when

viewed in a small font, has the numbers 051214 without an explanation as to what

those numbers are.2 There is no question that counsel for HSM made a mistake. It

is also clear that this mistake led to HSM inadvertently not filing the answer on

time. However, it is not so clear that this mistake rose to the level of “a complete



2
    When viewed in a large font, the numbers are not present.

                                                     -7-
Case No. 16-14-05


disregard for the judicial system.” The facts in this case indicate that the motion

for default judgment was filed on June 10, 2014, which was a Tuesday.3 The

motion was granted on Wednesday, June 11, 2014. Counsel for HSM contacted

counsel for Ithaca to seek an extension to file an answer on Friday, June 13, 2014.

The motion for relief from judgment along with a motion to file the answer and a

copy of the answer was filed with the trial court on Monday, June 16, 2014. The

motion for relief was filed on the next business day and less than a week after the

motion for default judgment was granted. This timeline does not indicate an intent

to “ignore the answer date with impunity” as indicated by the trial court. It also

does not indicate that HSM was acting in any manner in which to delay justice.

The affidavits supporting the motion for relief from judgment indicate that the

failure to file the answer in a timely manner was the inadvertent mistake of

counsel based upon the failure to correctly understand how to read the docket.

This is the type of mistake and inadvertent behavior that Civil Rule 60(B) was

meant to remedy. Additionally, Ithaca would not have suffered any prejudice

from having the motion granted other than it would have been forced to prove its

case at trial. However, this court cannot determine whether the motion for relief

from judgment should have been granted because the question of whether HSM

has a meritorious defense or claim to present if relief is granted was not answered



3
    This was the first possible day that the motion could have been filed.

                                                       -8-
Case No. 16-14-05


by the trial court. This matter must be resolved. Therefore, the trial court needs to

hold a hearing on the motion to resolve this issue. For this reason, the assignment

of error is sustained and the judgment is vacated.

       {¶9} Having found error prejudicial to the appellant, the judgment of the

Court of Common Pleas of Wyandot County is reversed and the judgment is

remanded for further proceedings.

                                                           Judgment Reversed and
                                                                Cause Remanded

ROGERS, P.J. and SHAW, J., concur.

/jlr




                                         -9-